Title: Thomas Jefferson to Joseph C. Cabell, 24 January 1816
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            
              Dear Sir
              Monticello Jan. 24. 16.
            
            Your favor of the 16th experienced great delay on the road and to avoid that of another mail I must answer very briefly.
            My letter to Peter Carr contains all I ever wrote on the subject of the College, a plan for the institution being the only thing the trustees asked or expected from me. were it to go into execution, I should certainly interest myself further & strongly in procuring proper professors.
            The establishment of a Proctor is taken from the practice of Europe where an equivalent officer is made a part, and is a very essential one, of every such institution: and as the nature of his functions requires that he should always be a man of descretion discretion, understanding & integrity, above the common level, it was thought that he would never be less worthy of being trusted with the powers of a justice, within the limits of the institution here, than the neighboring justices generally are; and the vesting him with the conservation of the peace within that limit was intended, while it should equally secure it’s object, to sheild the young and unguarded student from the disgrace of the common prison, except where the case was an aggravated one. a confinement to his own room was meant as an act of tenderness to him, his parents and friends. in fine, it was to give them a compleat police of their own, tempered by the paternal attentions of their tutors. and certainly in no country is such a provision more called for than in this, as has been proved from times of old, from the regular annual riots & battles between the students of William & Mary, with the town boys, before the revolution, quorum pars fui, and the many and more serious affrays of later times.—Observe too that our bill proposes no exclusion of the ordinary magistrate, if the one attached to the institution is thought to execute his power either partially or remissly.
            The transfer of the power to give commencement to the Ward or Elementary schools from the court and Aldermen to the Visitors, was proposed because the experience of 20. years has proved that no court will ever begin it. the reason is obvious. the members of the courts are the wealthy members of the counties; and as the expences of the schools are to be defrayed by a contribution proportioned to the aggregate of other taxes which every one pays, they consider it as a plan to educate the poor at the expence of the rich. it proceeded too from a hope that the example and good effects being exhibited in one county, they would spread from county to county and become general. the modification of the law, by authorising the Aldermen to require the expence of tutorage from such parents as are able would render trifling, if not wholly prevent, any call on the county for pecuniary aid. you know that nothing better than a log-house is required for these schools, and there is not a neighborhood which would not meet and build this themselves for the sake of having a school near them.
            I know of no peculiar advantage which Charlottesville offers for mr Braidwood’s school of deaf and dumb. on the contrary I should think the vicinity of the seat of government most favorable to it. I should not like to have it made a member of our college. the objects of the two institutions are fundamentally distinct. the one is science, the other mere charity. it would be gratuitously taking a boat in tow, which may impede, but cannot aid the motion of the principal institution. ever and affectionately yours.
            Th: Jefferson
          
          
          
            P.S. I detach the postscript of my letter for the reasons suggested in yours. you wish me to write to several gentlemen on the subject of our college. I could write to mr Johnson, with whom I am acquainted, & for whom I have a sincere esteem and respect. but I have no acquaintance with the others you name. and indeed, my friend, I am no longer equal to the labor. I pass from 4. to 6. hours of every day of my life at my writing table, in the dridrudgery of answering letters in which I have no personal concern or pleasure. it is weighing and wearing down my life with an oppression of body and mind I am not able to bear up against. I must throw it off, and intrench myself within the limits of my friends and my own affairs. I want too to have some time for reading.
          
          
            P.P.S. shew the P.S. to mr Johnson. it will apologise for my not writing to him; for indeed I consider the writing to you as to him also.
          
        